Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 30 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as detailed infra.
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed original application No. 61/252,761 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Specifically, the original disclosure does not appear support the following subject matter as recited in claims 18 and 30, respectively:
wherein said representation of the medical treatment participates in an actual medical treatment being performed on the particular patient

Accordingly, the original disclosure does not appear support the subject matter as recited in claims 18 and 30. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains matter not disclosed as listed supra.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 8, 9, 12, 14-16, 18 and 30 are rejected under 35 U.S.C. 102(b) as being anticipated by Vining (US 2006/002396 A1).
Regarding claim 1, Vining discloses a method of representing a medical procedure (Abstract), comprising the steps of providing a computer system (Fig. 3), providing a display connected to said computer system (Fig. 3), obtaining patient image information about the actual organs and other tissues of a particular patient for storing in said computer system (45), generating, using specialized software executing on the computer system, realistic dynamic 3D models of the biological organs and other tissues of the particular patient by utilizing said image information about the actual organs and tissue of the particular patient (60), storing the 3D models of the biological organs and other tissues of the particular patient on the computer system (78), generating, using specialized software executing on the computer system accessing the stored 3D models of the biological organs and other tissues of the particular patient, dynamic 3D tissue images for display on said display, said 3D tissue images realistically representing the actual organs and other tissues of the particular patient in a manner indicative of the actual organs and other tissues of the particular patient (Figs. 9-22), accepting, using specialized software executing on the computer system, user inputs to a user interface provided by the computer system for the user to realistically interact with the 3D tissue images displayed on said display in a manner indicative of real user interactions with actual organs and other tissues of the particular patient for representing a medical treatment provided to the particular patient (¶ [0103]: user can move the mouse cursor to a selected button at step 134, and then click a mouse button so that the displayed three-dimensional view is transformed to the chosen view).
Regarding claim 8, Vining discloses filtering out a particular type of tissue from the display of said 3D tissue images at the request of the user (¶ [0106]: making a selected organ transparent for revealing surrounding organs).
Regarding claim 9, Vining discloses filtering out a 3D corridor according to a desired location, orientation and dimension of the corridor at the request of the user (¶ [0105]: tracheobronchial airway can be rendered … transparent to allow the user to "see" beyond the wall of the airway and locate various anatomical structures … needle placement can be guided to a selected location).
Regarding claim 12, Vining discloses wherein the patient specific images include CT and/or MRI scans providing images of organs and other tissues of the particular patient (Abstract).
Regarding claim 14, Vining discloses using an input to the computer system for freezing a simulation and/or rotating an organ displayed in said 3D tissue images to observe an area of interest from different orientations and/or perspectives (¶ [0085]).
Regarding claim 15, Vining discloses using the computer system for evaluating different treatment approaches for a selected phase of the representation of the medical treatment without restarting the entire representation of the medical treatment from the original starting point (¶ [0105]).
Regarding claim 16, Vining discloses using the computer system for evaluating different treatment approaches for a selected phase of the representation of the medical treatment without restarting the entire representation of the medical treatment from the original starting point (¶ [0105]).
Regarding claims 18 and 30, Vining discloses wherein said representation of the medical treatment participates in an actual medical treatment being performed on the particular patient (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2-5 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vining in view of Chosack (US 2005/0032028 A1).
Regarding claim 2, Chosack suggests—where Vining does not disclose—generating, using specialized software executing on the computer system based on said user inputs, a realistic 3D user tool image that is displayed on said display realistically interacting with the 3D tissue images displayed on said display (¶ [0011]: simulation of multiple tools within the surgery environment, as well as the interaction between simulated organs and simulated tools).  It would have been obvious to a person of ordinary skill in the art before the invention was made to combine the disclosures of Vining and Chosack in order to better train doctors on procedures.
Regarding claim 3, Chosack suggests—where Vining does not disclose—providing realistic feedback to the user via the user interface, said feedback realistically representing an actual user tool interacting with actual organs and other tissues (¶ [0011]: simulation of multiple tools within the surgery environment, as well as the interaction between simulated organs and simulated tools).  It would have been obvious to a person of ordinary skill in the art before the invention was made to combine the disclosures of Vining and Chosack in order to better train doctors on procedures.
Regarding claim 4, Chosack suggests—where Vining does not disclose—wherein a force that is input by the user using the user interface to manipulate the user tool image causes the 3D tissue images to realistically interact by showing a dynamic mechanical reaction (¶ [0058]) on blood vessels, organs, and other tissues displayed in said 3D tissue images such that said displayed blood vessels, organs, and other tissues are dynamically reshaped according to mechanical properties of actual blood vessels (¶ [0015]), organs (¶ [0011]), and other tissues of actual patients (¶ [0055]).  It would have been obvious to a person of ordinary skill in the art before the invention was made to combine the disclosures of Vining and Chosack in order to better train doctors on procedures.
Regarding claim 5, Chosack suggests—where Vining does not disclose—wherein realistic interactions between said user tool image and said 3D tissue images are provided such that changes to surrounding organs are accurately reflected in said 3D tissue images in a manner similar to a corresponding real surgery tool providing a feedback force (¶ [0106]: force feedback) to the user similar to that during interactions with actual tissues in an actual patient surgery (¶ [0058]).  It would have been obvious to a person of ordinary skill in the art before the invention was made to combine the disclosures of Vining and Chosack in order to better train doctors on procedures.
Regarding claim 17, Chosack suggests—where Vining does not disclose—wherein said representation of the medical treatment is a simulation of the medical treatment (Abstract).  It would have been obvious to a person of ordinary skill in the art before the invention was made to combine the disclosures of Vining and Chosack in order to better train doctors on procedures.

Allowable Subject Matter
Claims 19-29, 31 and 32 are allowed.  
Claims 6, 7, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715